Citation Nr: 0533377	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  01-05 347A	)	DATE
	)
	)

On Appeal From The 
Department of Veterans Affairs Appeals Regional Office 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
duodenal ulcer, to include residuals of a vagotomy and a 
pyloroplasty currently evaluated as 60 percent disabling.

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified before the 
undersigned at a hearing held in July 2003.  The Board 
remanded this case in November 2004 for further development.  
Since that time, the claims have been processed by the 
Appeals Management Center Resource Center in Cleveland, Ohio.
. 
As previously discussed in the November 2004 remand, the 
veteran has raised the issues of entitlement to service 
connection and separate ratings for postoperative scars due 
to a vagotomy and pyloroplasty, as well as the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  While 
the Board in November 2004 referred those issues to the RO 
for appropriate action, the record shows that the RO still 
has not addressed the matters.  These matters are therefore 
again referred to the RO for appropriate action.

In addition, in a February 2005 statement the veteran raised 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
frostbite of the hands.  An April 2005 statement by a VA 
physician also raises the issue whether new and material 
evidence has been submitted to reopen a claim for service 
connection for pancreatitis.  These matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The 60 percent evaluation assigned for residuals of a 
duodenal ulcer, to include residuals of a vagotomy and a 
pyloroplasty is the maximum schedular rating.

2.  The veteran's residuals of a duodenal ulcer, to include 
residuals of a vagotomy and a pyloroplasty do not marked 
interfere with employment or necessitate frequent 
hospitalization.

3.  Syndactyly of toes two and three on both feet pre-existed 
the veteran's entry onto service and did not chronically 
worsen during or as a result of service.

4.  An acquired bilateral foot disorder was not demonstrated 
in service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
duodenal ulcer, to include residuals of a vagotomy and a 
pyloroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.114, Diagnostic Code 7305 (2005). 

2.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2005, 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  In this regard the Board acknowledges that the 
service medical records are incomplete, owing to the actions 
of an individual known by the veteran who purportedly 
absconded with a vehicle containing those records.  In August 
2003, the National Personnel Records Center provided all 
available service medical records in the possession of that 
agency.  The Board is aware of no alternative source of 
service medical records for the veteran.

The record also shows that the veteran apparently began 
receiving disability benefits from the Social Security 
Administration (SSA) more than 20 years ago.  He testified 
that his receipt of such benefits was based, in part, on 
symptoms associated with his service-connected 
gastrointestinal disorder.  Although VA has not obtained any 
records for the veteran from SSA, the Board points out that, 
in a case such as this where an increased rating is at issue, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Moreover, as will be discussed in further detail below, the 
preponderance of the evidence shows that the veteran's 
current gastrointestinal symptoms are due to a nonservice-
connected disorder.  The veteran has not suggested that SSA 
is in possession of any recent medical records for him, or 
any records germane to the service connection claim.  
Further, neither the veteran nor his representative has 
requested that VA obtain any SSA records in connection with 
the instant case.  For these reasons, the Board concludes 
that any records held by the SSA are not pertinent to the 
instant appeal, and that remand of the case to secure any 
records from SSA is not warranted. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the December 2000 rating decision from which the 
current appeal originates.  As explained above, however, he 
was advised of the information and evidence necessary to 
substantiate his claims in January 2005 VA correspondence.  
Moreover, he was advised in January 2005, with respect to his 
bilateral foot disorder claim, that there had to be medical 
evidence of a current disability, lay or medical evidence 
showing injury or disease in service, and medical evidence 
linking the current disorder to an injury or disease that 
began or was made worse in service.  Additionally, the 
December 2000 rating decision explained why the evidence in 
this case did not warrant service connection for bilateral 
foot disability.  The rating decision also advised him of the 
criteria for establishing a higher rating for his service-
connected gastrointestinal disorder, and explained why the 
evidence did not support assignment of a higher rating.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the December 2000 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notices.  
Given the specificity of the VCAA notices, as well as the 
time afforded the appellant following the notices to respond, 
the Board finds that any error in the timing of the notices 
is harmless.

In addition, the record shows that the veteran attended VA 
examinations in connection with his claims.  VA has also 
afforded him several opportunities to identify relevant 
sources of treatment for the disorders at issue, and to 
authorize VA to obtain any outstanding records.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

I.  Increased rating

In accordance with 38 C.F.R. §§ 4.1 and 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the residuals 
of a duodenal ulcer, and the Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Factual background

The veteran's period of active duty service ended in April 
1965.  Service connection for post operative residuals of a 
duodenal ulcer was granted in November 1966, and evaluated as 
20 percent disabling.  In August 1994, VA increased the 
evaluation assigned the disorder to 30 percent disabling, and 
recharacterized the disorder as residuals of a duodenal 
ulcer, to include residuals of a vagotomy and a pyloroplasty.  
In May 2005, VA increased the evaluation assigned to 60 
percent, effective April 18, 2000.  This latter evaluation 
has remained in effect since.

Service medical records show that the veteran was determined 
to have a duodenal ulcer, for which he underwent a 
pyloroplasty and vagotomy.

VA treatment records for 1995 to May 2005 show that the 
veteran underwent a left splanchnic nerve resection in June 
1995 to relieve chronic abdominal pain.  In May 1999 he 
underwent an esophagogastroduodenoscopy (EGD) for complaints 
of regurgitation.  The procedure, undertaken to the duodenum, 
showed evidence of surgery, as well as Barrett's esophagus.  
An October 1999 treatment note indicates that the veteran had 
abdominal pain and continuous nausea and vomiting.  He was 
ill-appearing, with steatorrhea, and was diagnosed with 
gastroenteritis.  In October 2000, he reported relief from 
diarrhea with pancreatic enzyme replacement therapy.  In 
November 2000, he was hospitalized for alcohol abuse.  In 
September 2001, he was hospitalized for exacerbation of 
pancreatitis, at which time his complaints included abdominal 
pain, nausea, vomiting and diarrhea occurring every one to 
two months.  He also reported constant chills, diaphoresis 
and fatigue.  He denied hematemesis or bloody stools.  He was 
noted to have peptic ulcer disease by history only.  

In October 2001, the veteran underwent a right 
splanchnicectomy for pancreatitis.  His complaints included 
intermittent diarrhea and constant abdominal pain, nausea and 
vomiting.  He was noted to have a history of alcohol abuse.  
In December 2001 he was hospitalized in an emaciated state.  
He was treated for diarrhea considered secondary to 
malabsorption, in turn related to abnormalities in pancreatic 
enzyme levels.  The veteran was diagnosed with pancreatitis.

In February 2002, the veteran was hospitalized in a 
dehydrated state secondary to nausea, vomiting, diarrhea and 
abdominal pain.  He denied any melena, hematemesis, or bloody 
stools.  He complained of fevers and chills, and was 
cachectic in appearance.  He was diagnosed with pancreatitis 
and pancreatic exocrine dysfunction, and with peptic ulcer 
disease, by history.  His abdominal pain was attributed to 
the pancreatitis, and the option of another splanchnic nerve 
resection was considered.  Diagnostic testing revealed 
multiple punctate pancreatic calcifications.

In April 2002, the veteran was hospitalized on three separate 
occasions in a cachectic state.  He reported experiencing 
abdominal pain and vomiting, and diarrhea occurring up to 12 
times each day.  He reported recently eating fatty foods, 
contrary to his recommended diet.  His stool was yellow on 
examination.  Treating physicians diagnosed abdominal pain 
secondary to chronic pancreatitis.  Other entries in April 
2002 note that the veteran was hypokalemic, with pancreatic 
exocrine dysfunction and an anemic appearance.  His vomiting 
was attributed to pancreatitis.  One April 2002 entry notes 
that the veteran's symptoms of nausea, vomiting, and diarrhea 
tended to resolve quickly with hospitalization, suggesting a 
relationship to home diet.  In August 2002, he denied any 
further nausea, vomiting, fevers or chills.

In a March 2003 entry, the veteran reported that since he 
completely stopped using alcohol, he had felt better, and had 
not experienced any abdominal pain for several months.  In a 
May 2003 entry, the veteran denied any further abdominal 
pain, but reported experiencing diarrhea up to 10 days in a 
month.  He indicated that he was unable to leave his house 
during those times.  He reported that his nausea and vomiting 
were controlled with medication.  Entries in May and July 
2003 note resolving pain from the veteran's past vagotomy.  
In October 2004 he underwent an EGD which showed Barrett's 
esophagus, and a normal duodenum.  He had a tortuous 
esophagus and lower esophageal sphincter.  

In February 2005, he reported experiencing diarrhea about 12 
days out of the month, with abdominal pain but no nausea or 
vomiting. He was diagnosed with a possible gastric ulcer.  In 
April 2005, he reported that he had resumed using alcohol.  
Another entry that month noted that he was experiencing 
altered bowel elimination secondary to pancreatitis; a 
colonoscopy in April 2005 was negative for pertinent 
abnormalities.

The treatment records show that the veteran's weight 
fluctuated between 163 and 184 pounds from 1999 to 2000, 
dropping to 137 pounds in 2001, thereafter increasing from 
130 pounds to 168 pounds between 2002 and 2003.  His weight 
decreased from 175 pounds to 146 pounds in 2004, but 
increased to 170 pounds in 2005.  Hemoglobin levels were 
occasionally below the identified reference range for normal.  
The records also show that, in general, his gastrointestinal 
symptoms were felt to be fairly well controlled with 
medication, and that he was occasionally described as well 
developed and nourished.  He was considered by his treating 
physicians to be independent in his activities of daily 
living.

Also on file is a June 1997 statement by a VA physician.  The 
physician explained that the veteran had chronic abdominal 
pain secondary to chronic pancreatitis, which had responded 
favorably to surgery in June 1995.  The physician noted that 
with control of the pain, the veteran's appetite and weight 
had improved, and that his diarrhea had responded favorably 
to pancreatic enzyme replacement.

The veteran attended a VA examination in September 2000.  He 
complained of chronic diarrhea with rectal bleeding, which 
was controlled with medication.  He described his weight as 
stable, but reported chronic flatus, gaseous distension and 
abdominal pain.  He reported experiencing lightheadedness 
about once a month after eating.  Physical examination showed 
that he was chronically ill-appearing.  He exhibited 
generalized deep abdominal tenderness, as well as tenderness 
in the epigastrium.  The impressions included Barrett's 
esophagitis, treated; and post operative residuals of a 
Billiroth I procedure complicated by chronic diarrhea.  

Following the examination, a proctosigmoidoscopic study was 
performed later in September 2000 at the behest of the 
examiner.  It revealed normal findings except for external 
hemorrhoids.  An upper gastrointestinal series performed in 
October 2000 showed postoperative changes with associated 
deformity of the pre-pyloric area of the stomach, but no 
other abnormalities.  An EGD in October 2000 was consistent 
with Barrett's esophagus and pyloric sphincter deformity.  A 
complete blood count in October 2000 showed that the 
veteran's hemoglobin level was within the identified 
reference range for normal.

On VA examination in November 2000, the veteran complained of 
daily diarrhea episodes without any rectal bleeding.  He 
described experiencing up to 5 episodes of diarrhea each day, 
as well as fecal incontinence once each week.  The veteran 
indicated that he experienced fecal leakage on to 
undergarments three times each day.  He reported 
regurgitating up to four times each week, without hematemesis 
or melena, and experiencing colic twice each week.  The 
veteran noted that his symptoms had improved with therapy.  
He reported experiencing frequent but intermittent episodes 
of lightheadedness with sweating at least three days each 
week following meals.  He described his weight as 176 pounds, 
which he explained represented his maximum weight over the 
prior year.  Physical examination was essentially negative 
for any gastrointestinal abnormalities.  The examiner noted 
that biopsies recently taken to rule out malabsorption 
syndromes were normal.  The examiner also noted that complete 
blood counts for the veteran showed the appellant was not 
anemic.  The examiner concluded that the veteran had post 
vagotomy diarrhea with intermittent incontinence and leakage, 
as well as post-prandial lightheadedness and sweating 
consistent with dumping syndrome.

At a November 2002 VA Field Examination, the veteran reported 
that he was continent and able to perform his activities of 
daily living.  He reported attempting suicide in January 2002 
because of his gastrointestinal pain.

The veteran attended a VA examination in December 2002.  He 
complained of recurrent nausea and vomiting occurring about 
fifteen days out of each month, as well as daily diarrhea 
occurring up to twelve times each day.  He indicated that he 
was fecally incontinent at least once per day.  He described 
his weight as 167 pounds, and indicated that this was his 
maximum weight for the past year.  The examiner noted that 
the veteran's other gastrointestinal disorders included 
gastroesophageal reflux disease (GERD), Barrett's esophagus, 
and chronic pancreatitis.  The veteran reported using 
vitamins and supplements for chronic malabsorption.  The 
examiner noted that a complete blood count for the veteran 
was within normal limits.  An upper gastrointestinal 
panendoscopy revealed Barrett's esophagus with GERD.  A 
computed tomography scan showed changes consistent with 
surgical vagotomy and pyloroplasty.  Physical examination 
showed that the veteran was not in acute distress.  He 
exhibited mild direct tenderness diffusely throughout his 
abdomen, with no other abnormalities.  The examiner concluded 
that the symptoms associated with the service-connected 
gastrointestinal disorder included nausea, vomiting, severe 
diarrhea, and recurring abdominal pain.

At his July 2003 hearing before the undersigned, the veteran 
testified that he experienced constant diarrhea requiring him 
to use a large amount of medication.  He explained that he 
had diarrhea up to 15 days out of the month.  He also 
indicated that he experienced vomiting, which interfered with 
medication use.  The veteran testified that he had lost 
substantial weight in the past, weighing only 118 pounds at 
one point in the prior year, but that he currently weighed 
160 or 168 pounds.  He explained that he sought 
hospitalization every two years for bloating.  He also 
explained that he used medicine for malabsorption problems, 
and was periodically anemic and on a strict diet.  The 
veteran indicated that his treating physicians have advised 
that he was unable to work because of constant diarrhea, and 
he indicated that he had stopped working as early as 1975 
because of gastrointestinal problems.

The veteran attended a VA examination in March 2005.  He 
reported working as a chef until retiring for medical reasons 
in 1970 following a car  accident and problems with 
protracted diarrhea.  He reported current complaints of 
vomiting without hematemesis or melena, as well as diarrhea.  
He indicated that medication provided mild relief.  He 
indicated that after eating he tended to experience weakness, 
bloating, and diarrhea, and he reported persistent abdominal 
distention and nausea.  The examiner noted that a recent EGD 
study showed Barrett's esophagus and evidence of 
postoperative changes with a tortuous esophagus.  Physical 
examination of the abdomen revealed abdominal pain which 
resolved with distraction.  The examiner noted the absence of 
any evidence for anemia.  The examiner diagnosed post 
Billiroth I gastrectomy with vagotomy and a post gastrectomy 
dumping syndrome, manifested as diarrhea and inanition 
aggravated and complicated by longstanding and continuing 
illicit drug use. 

In an April 2005 addendum, the examiner indicated that the 
veteran's symptoms of pancreatitis in the veteran could not 
be differentiated from the service-connected gastrointestinal 
disorder.  The examiner explained that the pancreatitis was 
aggravated by the ulcer penetration, that both disorders 
(pancreatitis and the service-connected gastrointestinal 
disorder) had a common precipitating factor (namely smoking 
and alcohol), and that Billiroth I procedures cause dumping 
syndromes indistinguishable from pancreatitis-induced 
malabsorption.

The record reflects that service connection for pancreatitis 
was denied in October 1995, July 1996 and July 1997 rating 
decisions.  The veteran did not appeal either decision, 
service connection remains denied for that disorder, and the 
issue of entitlement to service connection for pancreatitis 
is not before the Board.

Analysis

The RO rated the veteran's service-connected residuals of a 
duodenal ulcer as 60 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7308.  Under that code, a maximum 60 
percent evaluation is warranted for postgastrectomy syndrome 
which is severe, with associated nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  
38 C.F.R. § 4.114, Diagnostic Code 7308.  As such, the 
question before the Board is whether the appellant's service 
connected ulcer warrants an extraschedular rating.

The record shows that the veteran's gastrointestinal symptoms 
include frequent diarrhea, occasional abdominal pain, nausea, 
and vomiting, and periodic episodes of hypokalemia and 
circulatory disturbances.  He also occasionally presents as 
cachectic, although at other times he presents as well 
developed and well nourished, particularly when following his 
diet and avoiding alcohol.  Notably, however, most, if not 
all, of the veteran's gastrointestinal symptoms have been 
attributed on a fairly consistent basis by his treating 
physicians to his nonservice-connected pancreatitis.  While 
the March 2005 VA examiner was unable to distinguish the 
symptoms of the pancreatitis from those of the service-
connected gastrointestinal disorder, the veteran's treating 
physicians have long encountered no such difficulty.

In this regard the Board points out that the complaints of 
abdominal pain experienced by the veteran were attributed 
during each hospitalization in 2001 and 2002 to pancreatitis.  
The veteran has in fact undergone at least two surgeries for 
pancreatitis; he has not undergone any procedures for his 
past peptic ulcer disease for decades, and with very few 
exceptions, his peptic ulcer disease is referenced by history 
only.  Moreover, the treatment notes indicate that he 
experiences some relief from his diarrhea with adjustment of 
his pancreatic enzyme levels.  Further, the records-the 
December 2001 hospital report in particular-suggest that 
malabsorption difficulties were associated with pancreatitis 
as well.  His vomiting symptoms were attributed to 
pancreatitis in April 2002 entries.  The only entries 
suggesting any residual symptomatology from the service-
connected duodenal ulcer disorder indicate that the primary 
symptom is abdominal pain.  None of the veteran's treating 
physicians have affirmatively attributed any current 
gastrointestinal symptom to the service-connected duodenal 
ulcer residuals.  The Board also points out that diagnostic 
testing of the gastrointestinal system has not revealed any 
active pathology in the area of the duodenal ulcer.  Rather, 
the tests have noted the presence of postoperative changes, 
and the presence of nonservice connected pancreatic 
abnormalities, Barrett's esophagitis and GERD.

The November 2000 VA examiner concluded that the veteran's 
service-connected symptoms included diarrhea with 
intermittent incontinence and leakage, as well as symptoms 
consistent with dumping syndrome.  The December 2002 examiner 
noted the history of chronic pancreatitis and evidence of 
malabsorption, and concluded that the only symptoms 
associated with the service-connected gastrointestinal 
disorder included nausea, vomiting, severe diarrhea, and 
recurring abdominal pain.  The March 2005 examiner concluded 
that the veteran's service-connected symptoms included 
diarrhea and inanition.  The March 2005 examiner further 
concluded that he was unable to differentiate the symptoms 
attributable to pancreatitis from those attributable to the 
service-connected residuals of a duodenal ulcer.

When it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, the effects will be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  In this case, however, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's current gastrointestinal symptoms are due in 
any significant part to his service-connected 
gastrointestinal disorder.  The Board again points out that 
on every occasion on which the veteran was hospitalized with 
the symptoms attributed by the November 2000, December 2002 
and March 2005 examiners to the service-connected disorder, 
treating physicians indicated that his symptoms, and his 
abdominal pain in particular, were due to the nonservice 
connected pancreatitis.  Virtually all of the VA treatment 
records addressing the etiology of reported gastrointestinal 
symptoms attribute those symptoms to pancreatitis, or to 
disorders for which service connection is not in effect.

In any event, even assuming that the veteran's 
gastrointestinal symptoms are manifestations of his service 
connected disorder, other than for a series of 
hospitalizations between September 2001 and April 2002, he 
has not presented in a severely malnourished state, or 
demonstrated any identified steatorrhea since October 1999.  
Moreover, his abdominal pain has markedly diminished in 
frequency and severity since his last hospitalization in 
April 2002, and his cessation of alcohol.  The pain returns 
when he begins consuming alcohol again.  

In sum, the preponderance of the evidence clearly shows that 
the veteran's gastrointestinal symptoms, and his abdominal 
pain in particular, are due to pancreatitis, and not to his 
service-connected residuals of a duodenal ulcer.  The Board 
also finds that, on occasions other than when the veteran was 
hospitalized, and when his symptoms were attributed to 
pancreatitis, no treating or examining physician found 
findings of frequently recurrent disabling attacks of 
abdominal pain, steatorrhea, or severe malnutrition.  
Accordingly, the Board finds that an evaluation in excess of 
60 percent under Diagnostic Code 7347 is not warranted. 

Inasmuch as the evidence does not suggest the presence of 
ulcerative colitis or service connected impaired sphincter 
control of the rectum or anus, the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Codes 7323 and 7332 are not for 
application.

Accordingly, in light of the medical evidence demonstrating 
that the veteran's gastrointestinal symptoms are 
predominantly associated with an active nonservice-connected 
disorder, the Board concludes that his disability does not 
more nearly approximate the criteria for an evaluation in 
excess of 60 percent under any applicable diagnostic code.  
His claim is therefore denied.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record shows that the veteran has 
remained unemployed for many years, and that he reports that 
his diarrhea in particular keeps him from leaving his house 
for almost half of each month.  As explained previously, 
however, the veteran's current gastrointestinal symptoms are 
predominantly associated with his nonservice-connected 
pancreatitis.  In addition, while the veteran contends that 
he began receiving SSA disability benefits on the basis of 
his service-connected gastrointestinal disorder, and aside 
from the evidence demonstrating current gastrointestinal 
impairment from a nonservice-connected disorder, he reported 
to his VA clinicians in April 2005 that he was now receiving 
SSA disability benefits on account of mental illness.  

The Board further points out that the 60 percent evaluation 
for the gastrointestinal disability acknowledges that this 
impairment causes significant interference with 
employment.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown , 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
There is no evidence on file indicating that his service-
connected disability has interfered with his employment to a 
degree greater than that contemplated by the regular 
schedular standards. 

In addition, while the veteran contends that a physician has 
declared him unemployable because of his gastrointestinal 
disorder, no such opinion is of record.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Moreover, while the veteran 
was hospitalized frequently from September 2001 to April 
2002, those hospitalizations were clearly on account of his 
nonservice connected pancreatitis.  There is no evidence that 
the veteran's service-connected residuals of a duodenal ulcer 
have necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service connection

Factual background

Service medical records on file include the report of the 
veteran's enlistment examination, which is silent for any 
reference to foot problems or findings.  An October 1962 
replacement health record identified the presence of 
syndactyly affecting the second and third toes of both feet.  
He reported pain in the area of those toes.  A Report of 
Board of Medical Survey conducted in March 1965, shortly 
before the veteran's discharge, is silent for any foot 
complaints or findings.  An April 1965 entry indicates that 
the veteran's health records were missing because a friend 
had absconded with the appellant's car, which unfortunately 
had contained the medical records in the back seat.

On VA examination in August 1966, musculoskeletal examination 
was normal.

VA treatment records for July 1973 to 1986 are silent for any 
reference to foot problems. 

In a March 1980 statement, H. Sirounian, D.O., indicates that 
the veteran herniated his lumbar disc in November 1977, 
requiring three surgical procedures.  Dr. Sirounian noted 
that as a result of the herniation and surgeries, the veteran 
now had bilateral lower extremity disability, with 
neurological deficit manifested by numbness, sciatic pain, 
and weakness.

In a February 1981 statement, T. Pasquesi, M.D., notes that 
the veteran sustained a work-related back injury in November 
1977, and had undergone several subsequent surgeries.  He 
noted that the veteran thereafter experienced another back 
injury from a motor vehicle accident.  Physical examination 
disclosed diminished bilateral ankle reflexes and foot 
paresthesia.  

On VA examination in November 1981, the veteran reported 
experiencing back pain, as well as bilateral lower extremity, 
ankle and foot pain and ankle weakness.  The veteran limped 
and used a cane, secondary to post-service back injuries and 
motor vehicle accidents.

In a May 1983 statement, R. Howell, D.O., explained that the 
veteran injured his back in November 1977, and had pain 
radiating to the left lower extremity.  Dr. Howell further 
explained that the veteran underwent two lumbar discectomies 
and a laminectomy, and still had lumbosacral radiculopathy.  
The veteran reported pain extending from his back to the 
feet.

The veteran attended a VA examination in December 1983, at 
which time the examiner noted that the left third and fourth 
toes tended to claw, and that the appellant had a valgus of 
the ankle and heel.  The examiner diagnosed persisting 
radicular pain in the left leg.

VA treatment records for 1987 to April 2005 show that in 
October 1987 the veteran complained of pain in three toes of 
his right foot.  He next reported foot problems in 1995.  In 
October 1995, the veteran reported injuring his heels while 
in service during a march in Hawaii.  Specifically, he 
indicated that shoe nails in his boots penetrated his heels.  
Physical examination disclosed the absence of any vascular 
abnormalities.  In March 1997, he reported a 30-year history 
of foot pain.  X-ray studies showed a small exostosis in the 
right calcaneus, and a dislocated right second toe.  The 
records for March 1997 show that he was diagnosed with 
capsulitis of the right second toe.  The next month he 
demonstrated numbness in his feet; his diagnoses included 
plantar fasciitis and capsulitis of the second toes.  In July 
1997, he reported a 30-year history of shooting pain in his 
feet, and explained that in service his feet had been exposed 
to extreme cold for a prolonged period.  Physical examination 
was negative for any identified abnormalities, other than for 
hypersensitivity in the feet.  The examiner diagnosed painful 
neuropathy due to cold temperature exposure.  The entry also 
records his contention that he dislocated both second toes 
during a march in service.  Physical examination disclosed 
syndactlyized second and third metatarsals.

Subsequent VA treatment records include the veteran's 
assertions that he experienced frostbite and other foot 
injuries during a hike in service.  The records show that his 
foot complaints have been variously diagnosed as peripheral 
neuropathy (of unknown origin), status post frostbite, 
hammertoes of the second toes, and congenital syndactylized 
second and third toes.  The records also show treatment for 
degenerative changes in the spine, with normal 
electrodiagnostic studies, as well as for cerebrovascular 
accidents (with left-sided weakness).  Records from 2000 to 
the present document decreased sensation in the feet.  A July 
2000 neurologic entry recorded the veteran's complaint of 
frostbite in service.  Physical examination showed his feet 
were cool, with pain to light touch.  The examiner diagnosed 
complex regional pain syndrome, and causalgia secondary to 
frostbite.  The examiner also noted the presence of genetic 
syndactyly in the second and third toes.  

A July 2003 neurology note records the veteran's contention 
that his feet were exposed to cold in Hawaii.  He reported 
injuring his feet in service when the heels fell off of his 
boots during service, and described the onset of swelling and 
pain at the time, which never completely subsided.  Physical 
examination disclosed touch hypersensitivity, incomplete foot 
motion, and absent ankle reflexes.  The examiner indicated 
that he believed the veteran had a post-cold injury 
neuropathy which was probably aggravated by the reported 
march.  The examiner noted, however, that there was no 
documentation of any injury in service, and that cold 
sensitivity testing and nerve conduction should be performed 
to confirm the presence of a cold injury.  Doppler studies in 
December 2003 showed mild arterial insufficiency in the left 
lower extremity.  Treatment notes for 2005 show intact 
sensation to Semmes-Weinstein testing.

In a February 1996 statement, the veteran explained that he 
injured his feet in service when shoe nails penetrated his 
heels.  In several subsequent statements beginning in April 
2000, the veteran maintains that his feet became disfigured 
when he was forced to march 65 miles down a mountain with the 
nails in his shoes penetrating his heels.  He experienced 
dislocation of his toes during this incident.

On VA examination in May 1996, the veteran reported 
experiencing foot problems since a march in service.  X-ray 
studies of right foot showed a healed a mid-calcaneal 
fracture deformity, and studies of the left foot were 
negative.  The examiner diagnosed history of injury to feet 
from constant marching in 1963.  

The veteran attended a VA examination in February 2002, at 
which time the examiner reviewed the veteran's claims file.  
He noted that the veteran was being treated for congenital 
syndactyly in both feet.  The veteran again explained that 
his foot problems began after a march in service, although he 
admitted that he was born with the syndactyly.  Physical 
examination led to the conclusion that the appellant had 
syndactyly in toes two and three of both feet.  The examiner 
concluded that the syndactyly had not been aggravated by 
service, and that the other foot disorders present were not 
etiologically related to service.

At his July 2003 hearing before the undersigned, the veteran 
testified that he injured his feet while on maneuvers on a 
Hawaiian volcano.  He indicated that at night, his feet 
froze, and that the next day he was made to march 63 miles 
from the top of the volcano to the bottom.  He explained that 
after the first three miles, the heels to his boots detached, 
leaving heel nails he was unable to remove.  He indicated 
that while he was given permission to fall out and flag down 
a vehicle, a superior officer ordered him back to the march.  
He explained that by the end of the march, during which he 
had to walk on tip toes due to puncturing of his heels by the 
heel nails, his boots were filled with blood.  He indicated 
that X-rays of his foot were not taken in service, and that 
his treatment consisted of bandaging his feet and placement 
on light duty until his discharge.  The veteran testified 
that a VA podiatrist had informed him that the current foot 
disorder is related to service, but the appellant was unable 
to remember the name of that individual.  The veteran 
explained that he was considered a legend by subsequent 
Marines who performed the same march.

At a March 2005 VA examination, the veteran reported that he 
froze his feet during a march on a Hawaiian mountain in 1961, 
and that he was made to march 16-miles the next day.  He 
explained that his boot heels detached during the march, and 
that at the conclusion of the hike his boots had to be cut 
off.  The veteran explained that while he sustained heel and 
second toe injuries at the time of the march, no evaluation 
of his condition was made.  He further explained that his 
foot was bandaged by a medic, and that he was provided with 
special shoes.  Neither X-ray studies, therapy, nor treatment 
were provided.  The veteran denied any current symptoms of 
skin breakdown, ulceration, frostbite scar, or nail 
disturbance, but reported that his feet turn blue.  Following 
physical examination the examiner diagnosed cold injury of 
the lower extremities associated with Raynaud's phenomenon, 
in the absence of any focal, orthopedic, or nail changes 
involving the lower extremities.  Doppler studies of the 
lower limbs thereafter performed in March 2005 were 
consistent with abnormal cold tolerance.

The veteran attended a VA podiatry examination May 2005.  The 
examiner reviewed the claims files and the veteran's 
contentions.  Following physical examination the examiner 
concluded that the veteran had bilateral peripheral 
neuropathy.  He further concluded that the appellant's 
symptomatology was more consistent with lower back injury, 
given the results of the electrodiagnostic studies and 
clinical examination.  He concluded that the gait patterns, 
testing results, and severe discomfort with testing suggests 
that the veteran likely had a lower back injury accounting 
for his symptoms, or pain from vascular comprise/Raynaud's 
syndrome.  He noted that neither etiology would explain the 
severe allodynia.  The examiner essentially concluded that, 
unless the back injury accounted for the symptoms occurred in 
service, the veteran's foot disorder was not caused by or 
aggravated by service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  However, service connection for the 
resultant disability may be granted for superimposed disease 
or injury occurring during service.  VAOGCPREC 82-90; 56 
Fed.Reg. 45711 (1990). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(a).

The veteran's service medical records are incomplete and 
efforts to replace missing records were not successful.  His 
service entrance examination is, however, on file and it is 
silent for any mention of a foot disorder, including 
syndactyly.  With respect to the syndactyly of toes two and 
three on both feet, he therefore is entitled to the 
presumption that he was in sound condition at the time of his 
entry into service.  The Board nevertheless finds that the 
presumption of soundness has been rebutted in this case.  

In this regard, treating and examining physicians have 
described the syndactyly on several occasions as congenital 
in nature.  Indeed, the veteran himself admits that his 
syndactyly existed prior to service.  The available service 
medical records are silent for any reference to an antecedent 
active disease or injury during service to account for the 
syndactyly, and none of the postservice medical evidence on 
file suggests that the syndactyly originated in service.  As 
the syndactyly affecting toes two and three of the right and 
left feet is clearly of a congenital in nature, the Board 
finds that the syndactyly clearly and unmistakably existed 
prior to his period of service.  

With respect to whether syndactyly was aggravated inservice, 
the only reference to toe complaints in service consists of 
the October 1962 entry indicating that he was experiencing 
toe pain.  The entry did not provide any further findings, 
and the service medical records are silent for any further 
reference to toe symptoms.  Although the service medical 
records are incomplete, the report of his final medical 
evaluation is of record, and it is silent for any reference 
to second and third toe complaints or findings.  The Board 
notes that temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  Nor is there any 
postservice evidence of any complaints or findings with 
respect to the syndactyly until almost three decades after 
service.  The February 2002 examiner, after reviewing the 
evidence on file, concluded that the syndactyly was not 
aggravated in service.

Given service medical records documenting only one instance 
of treatment for toe complaints, the lack of any complaints 
or findings at his service separation examination, the 
absence of any recorded complaints or findings with respect 
to the syndactyly until decades after service, and the 
February 2002 examiner's opinion, the Board finds that there 
is no evidence suggesting that his pre-existing syndactyly of 
toes two and three increased in severity during service.  
Therefore, the evidence on file clearly and unmistakably 
demonstrates that syndactyly affecting the second and third 
toes of both feet pre-existed the veteran's service entry, 
and that the disorder was not aggravated in service.  The 
presumption of soundness is therefore rebutted.  See Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

As discussed above, there is no competent evidence suggesting 
that the veteran's syndactyly of toes two and three was 
aggravated during or as the result of his period of active 
service.  The October 1962 entry only notes the presence of 
pain, but does not suggest any worsening in the underlying 
condition.  As already noted, temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition is worsened.  Beverly.  
Although the veteran contends that his toe disorder was 
aggravated by extended and extensive marching, even assuming 
the appellant's account to be true, as a lay person, his 
statements and testimony as to medical causation, however 
sincerely believed, do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In addition, and as already discussed, a physician 
did review the claims files, but concluded in February 2002 
that the syndactyly of toes two and three had not been 
aggravated in or by service.  

In light of the above evidence showing no worsening in 
service or any complaints or findings until decades after 
service, the Board finds that the veteran's syndactyly of 
toes two and three were not aggravated during or as a result 
of service.  Hence, service connection for syndactyly of toes 
two and three on both feet is denied.
.
With respect to any bilateral foot disability other than 
syndactyly, service medical records are silent for any 
reference to a right or left foot disorder, including any 
cold injury or heel penetrations.  While the veteran contends 
that his feet were frozen one night in service, and bandaged 
the next day after a long hike during when his heels were 
"punctured," the available service medical records do not 
support his account of injury.  Indeed, the veteran himself 
admits that he received no treatment other than temporary 
bandaging and being put on light duty.  While the veteran 
maintains that he was placed on light duty for the remainder 
of his service, his discharge examination is entirely silent 
for any reference to foot complaints or findings, or even to 
a history of a foot condition, including the need for light 
duty.

Moreover, there is no postservice medical evidence of any 
foot disorder until at least 1980, when Dr. Sirounian noted 
that following a 1977 post service back injury and three 
subsequent surgeries, the veteran had lower extremity 
problems including numbness, pain, and weakness.  Dr. 
Pasquesi in 1981 noted the presence of foot paresthesia.  The 
first postservice evidence of an orthopedic foot disorder 
occurred when the veteran was examined by VA in December 
1983, and demonstrated clawing of the toes on the left foot, 
with valgus of the heel.

The veteran has been diagnosed with orthopedic foot disorders 
and neuropathy.  With respect to the orthopedic disorders, 
including degenerative changes, none of his treating or 
examining physicians has suggested a link between such 
disorders and the veteran's service.  To the contrary, the 
February 2002 VA examiner concluded that none of the 
veteran's right or left foot disorders were etiologically 
related to service.

With respect to the neuropathy, the veteran argues that the 
disorder is related to a cold injury experienced during his 
hike.  The Board points out, however, that service medical 
records are silent for any reference to a cold injury of the 
feet, including at his final medical examination.  Indeed, by 
the veteran's own account, his boot heels did not become 
detached until the next morning.  The veteran has not offered 
any statements or testimony to explain how he managed to 
sustain a cold injury to his feet when his boots were intact, 
and when his unit presumably maintained the basic gear 
required for a planned overnight stay.  More importantly, 
there is no postservice medical evidence documenting any 
numbness or similar symptoms in the feet until after the 
veteran sustained back injury in 1977.  Records from the 
1980s confirm that his symptoms were thought to represent 
either radiculopathy or residuals of herniated discs.  It was 
not until 1997 that the veteran first claimed to have 
sustained a cold injury to his feet in service, with symptoms 
which purportedly existed since the march in service.

A July 1997 VA medical record entry documents a diagnosis of 
painful neuropathy due to cold temperature exposure.  A July 
2000 entry records a diagnosis of causalgia secondary to 
frostbite.  A July 2003 entry records the clinician's belief 
that the veteran had a cold neuropathy which had been 
aggravated by the service march, although he admitted that 
his opinion was unsupported by any documentation or 
diagnostic studies.  The March 2005 VA examiner concluded 
that the veteran had a cold injury associated with Raynaud's 
phenomenon.  A March 2005 doppler study was consistent with 
the presence of abnormal cold intolerance.  Notably, however, 
none of the above physicians reviewed the veteran's claims 
files before concluding that the veteran had a frostbite 
injury in service, and other diagnostic tests are 
inconsistent with a frostbite injury.  

In contrast the veteran's claims files and contentions were 
reviewed by a VA examiner in May 2005.  That examiner 
concluded, after examining the veteran and reviewing the 
results of electrodiagnostic testing, that the appellant's 
neuropathy was more likely related to the prior back injuries 
than to any frostbite or other cold injury in service.  The 
examiner specifically based his opinion on the consistency of 
the veteran's clinical presentation with the 
electrodiagnostic studies.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997).  It is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or 
bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In the context of the evidence of record, the Board places 
greater weight on the February 2002 and May 2005 opinions of 
the VA doctors who considered the veteran's complete medical 
history as well as his clinical presentation and diagnostic 
studies, than it does on the opinions of the treating 
clinicians or the March 2005 examiner.  The treating 
clinicians did not review the veteran's entire medical record 
(including the records showing the absence of any complaints 
at service discharge or until after the 1977 back injury) 
when concluding that the appellant did have a cold injury, 
and did not base their opinions on any identified diagnostic 
studies.  The March 2005 examiner also did not base his 
opinion on any diagnostic studies, or even mention the 
veteran's history of a back injury with neurologic deficits.  
In contrast, the May 2005 examiner reviewed the claims files, 
and, relying on the veteran's clinical presentation as well 
as electrodiagnostic studies which are inconsistent with the 
presence of cold neuropathy, concluded that the symptoms were 
attributable to a non service connected back injury.  The May 
2005 examiner's opinion is supported by the postservice 
medical evidence on file which shows evidence of low back 
disc herniation in 1977, with the corresponding development 
of neurologic deficits including paresthesia of the feet.  
The May 2005 VA opinion is better supported in its reasoning 
and by the particular circumstances of the veteran's medical 
history than the other opinions.  

Although the veteran himself argues that his bilateral foot 
disorder is etiologically related to service, as a layperson, 
he is not competent to provide such an opinion.  Espiritu.  
In addition, while VA treatment records and examination 
reports record his repeated assertions that his foot problems 
were due to a hike in service, the only treating physician to 
accept his account was the July 2003 clinician.  Evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
lastly notes that while he contends that a treating 
podiatrist has linked his foot disorders to service, no such 
opinion is on file, and the veteran is unable to recall that 
person's name.  The appellant's account of what his physician 
purportedly told him, filtered as it is through the 
sensibilities of a layperson, also does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).
  
In short, the evidence, when viewed as a whole, 
overwhelmingly indicates that the veteran's syndactyly of 
toes two and three existed prior to service without 
aggravation therein, that his current bilateral foot disorder 
did not originate in service, and that any current disorder 
bears no etiological relationship to service.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral foot disorder.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  His claim 
is accordingly denied.  


ORDER

Entitlement to a rating in excess of 60 percent for residuals 
of a duodenal ulcer, to include residuals of a vagotomy and a 
pyloroplasty, is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


